                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                                        -II
---------------------------------------------------------------x

TOWAKIKOMATSU,
                                                                           DOC#:
                                                                                               0~
                                                                           ~~~~,_F_IL_E_D_:_-3_/


                                    Plaintiff,                     ORDER

                  -v.-
                                                                   18 Civ. 3698 (LGS) (GWG)

THE CITY OF NEW YORK, et al.,

                                Defendants.
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       With regard to defendants' letter of February 27, 2020 (Docket# 319), the Court rules as
follows.

1.       The deadline for plaintiff to file his proposed motion to amend the complaint is set for
         March 16, 2020. Any opposition is due 14 days after the motion is filed. Any reply is
         due 7 days after the opposition is filed.

2.       Plaintiff must attach a copy of the proposed amended complaint to his motion to amend.
         See Smith v. Planas, 151 F.R.D. 547,550 (S.D.N.Y. 1993) ("In order to satisfy the
         prerequisite of particularity in a motion to amend, a complete copy of the proposed
         amended complaint must accompany the motion so that both the Court and opposing
         parties can understand the exact changes sought.").

3.       The parties should not expect a ruling the from the Court immediately on the motion to
         amend. Accordingly, it is suggested that the deposition of plaintiff be adjourned for now
         and be rescheduled after the motion to amend is decided. If it becomes necessary to seek
         an extension of the discovery schedule, an application may be made at the appropriate
         time under paragraph l.E of the Court's Individual Practices.

Dated: New York, New York
       March 2, 2020
                                   SO ORDERED:




Copy sent to:

T owaki Komatsu
802 Fairmount Place, Apt. 4B
Bronx, New York 10460

Counsel by ECF




                               2
